Citation Nr: 1608586	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-20 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Northwest Network Payment Center 
in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from December 4, 2013 to December 7, 2013, by private medical providers (an ambulance service, a hospital and a radiology group). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from June 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 determination issued by a Department of Veterans Affairs Medical Center (VAMC) via the VISN Northwest Network Payment Center in Portland, Oregon in which payment or reimbursement of unauthorized medical expenses incurred at private medical providers from December 4, 2013 to December 7, 2013, was denied.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter while the Regional Office (RO) in Seattle, Washington generally has jurisdiction of the appellant's claims file otherwise.

In his June 2014 VA Form 9, the Veteran requested a Travel Board hearing.  He was subsequently scheduled for such a hearing in September 2015.  However, the Veteran cancelled that hearing and he has not requested that he be rescheduled for a Board hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn. 

In addition to the paper claims file, there is an electronic file for the Veteran.  The Board has reviewed both the paper file and the electronic file.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any medical condition nor is he participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.

2.  The Veteran received private medical care for a nonservice-connected condition from an ambulance service, a hospital and a radiology group from December 4, 2013 to December 7, 2013. 

3.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728.

4.  At the time of the private medical treatment from an ambulance service, a hospital and a radiology group from December 4, 2013 to December 7, 2013, the Veteran had coverage under a health-plan contract (Medicare Parts A & B) for payment or reimbursement of expenses incurred secondary to such care. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from private providers (an ambulance service, a hospital and a radiology group) from December 4, 2013 to December 7, 2013, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-1008 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, these provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Because the record in this case shows that undisputed facts demonstrate that the Veteran's claim for reimbursement of payment of private medical expenses is barred by applicable statutory and regulatory provisions, the Board finds that VA's duties to notify and assist claimants do not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004. 

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran was provided emergency medical treatment from an ambulance service, a hospital and a radiology group from December 4, 2013 to December 7, 2013, for generalized weakness and an altered mental status.  The Veteran argues that VA should pay for the treatment.  He has argued that the VA should assume liability for the unreimbursed treatment costs because he required the private treatment in question on an emergent basis.

Review of the evidence of record reveals that the Veteran is not service-connected for any disabilities, nor is he participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. §§ 17.120, 1747(i).  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) or 38 C.F.R. § 17.120.  

Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities found at 38 U.S.C.A. § 1725 (enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177).  To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as, failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1725; Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

For the sake of argument, the Board will assume that the medical services in question were rendered in a medical emergency of such nature that delay would have been hazardous to life and that no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been practical.  The record shows that the appellant was enrolled in the VA health care system and that he has been billed by the providers of the emergency treatment in question for that treatment.

However, under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B).  

In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. § 1395c) or established by section 1831 of that Act (42 U.S.C. § 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B).  42 U.S.C. § 1395c refers to Medicare Part A and 42 U.S.C. § 1395j refers to Medicare Part B.  Thus, the law and regulations specifically exclude payment under the Millennium Act if a claimant has coverage under either Medicare Part A or Medicare Part B.

Effective from February 1, 2010, pursuant to the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725), the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party were modified so as to allow for reimbursement of the remainder in situations where a portion of the cost of the care is covered.  See 38 U.S.C.A. § 1725(c)(4); 38 C.F.R. § 17.1005(e).  However, the provision specifically pertaining to a health plan contract continues to require that for reimbursement, a claimant "has no entitlement to care or services under a health-plan contract," which continues to be defined as including Medicare.  38 U.S.C.A. § 1725(b)(3)(B); see 38 C.F.R. § 17.1002(f).  

In this case, VA denied authorization for payment or reimbursement for the private treatment rendered in December 2013 because the appellant had other medical insurance, specifically Medicare insurance.  The evidence reflects that the appellant receives Medicare coverage under Parts A & B.  A November 2013 VA social work note states that the appellant had Medicare coverage.  The evidence of record indicates that the Part A benefits went into effect in April 1997, and that the Part B benefits went into effect in July 2003.  A December 4, 2013 VA non-VA hospital notification note states that the appellant was a nonservice-connected veteran with Medicare Parts A & B.  The note further indicates that it was discussed with the appellant's spouse that the appellant would be responsible for an ambulance bill for transfer to VA or his Medicare copays if he stayed at the private hospital.  A doctor spoke with both the appellant and his spouse who stated that the appellant would stay at the private hospital on his Medicare.  In addition, a report of medical expenses submitted by the appellant's spouse in December 2015 reflects that the appellant did have Medicare Part B benefits.  A December 2015 statement from a home health care provider also states that the appellant had Medicare benefits plus a secondary insurance with a high deductible that he had used to pay for hospitalizations (although it is not known if this policy was in effect in December 2013).

Therefore, because the appellant had coverage under Medicare Parts A & B, his claim must be denied, even if Medicare did not cover all of the costs.  This Medicare coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  As previously noted, the applicable regulation for claims submitted under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f); the appellant did not meet this requirement.  

The evidence in this case is unequivocal.  The Veteran had a health-plan contract as defined by the statute in that he had coverage under Medicare Parts A & B.  While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  The Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided from December 4, 2013 to December 7, 2013, by private medical providers (an ambulance service, a hospital and a radiology group) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


